—In a proceeding pursuant to CPLR article 75 to permanently stay the arbitration of a claim for damages for breach of contract, the appeal is from an order of the Supreme Court, Westchester County (Fredman, J.), entered April 23, 1992, which denied the petition and granted the respondents’ cross motion to compel arbitration.
Ordered that the order is affirmed, with costs.
The record supports the determination of the Supreme Court that there is no substantial question as to whether a valid agreement to arbitrate existed between the petitioners and the respondent Howard Cohen in his capacity as architect. The petitioners retained the owner-architect agreement forwarded to them by Cohen, which contained an arbitration clause, and while they did not sign it, they and Cohen operated under the terms of the agreement for approximately one year. Moreover, when disputes arose between the parties, the petitioners sent Cohen a letter referring to the agreement and terminating the agreement due to his alleged failure to perform thereunder. Therefore, the court properly directed the parties to proceed to arbitration (see, CPLR 7503 [a]; Just In-Materials Designs v I.T.A.D. Assocs., 61 NY2d 882). Bracken, J. P., Lawrence, Copertino and Florio, JJ., concur.